      Case 4:20-cv-01369 Document 52 Filed on 12/01/20 in TXSD Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 JASON C. CALLICOTTE, et al,                     §      CIVIL ACTION NO. 4:20-cv-1369
 (SPN 01401470)                                  §
                Plaintiffs,                      §
                                                 §
                                                 §
                  vs.                            §      JUDGE CHARLES ESKRIDGE
                                                 §
 ED GONZALEZ, et al,                             §
             Defendants.                         §


                    PLAINTIFFS’ AGREED MOTION TO DISMISS
                ASHTON WILSON’S AND RONNIE WILLIAMS’ CLAIMS


       On April 13, 2020, Plaintiffs filed their original complaint in the instant case pursuant to
42 U.S.C. section 1983 seeking (inter alia) (1) injunctive relief concerning Covid-19-related
conditions of confinement at the Harris County Jail and (2) the appointment of counsel in
connection therewith (Dkt. 1). On June 5, 2020 (according to Harris County’s records), Plaintiff
Ashton Wilson was released from jail. On June 17, 2020, the undersigned counsel was appointed
to represent Plaintiffs (Dkt. 18). On July 16, 2020, this Honorable Court granted Plaintiffs’ agreed
motion requesting expedited mediation before the Magistrate Judge (Dkt. 36); the parties (minus
the two plaintiffs at issue) subsequently reached an agreement that cannot be finalized in a timely
manner without the relief requested herein. On August 13, 2020, this Honorable Court granted
Plaintiffs’ unopposed motion for leave to file their second amended complaint (Dkt. 44); there,
Plaintiffs clarified the nature and scope of their request for injunctive relief. On or about October
29, 2020 (according to Harris County’s records), Plaintiff Ronnie Williams was transferred to the
custody of the Texas Department of Criminal Justice [“TDCJ”].

       Mr. Wilson has orally agreed to dismiss his claims; the undersigned counsel (1) advised
him that he has until the end of business on Monday, November 30, 2020 to retract said agreement
and (2) will place a copy of this motion (and proposed order) in the mail to him at his confirmed
address on Tuesday, December 1, 2020. Harris County agrees to said dismissal.

                                                 1
Case 4:20-cv-01369 Document 52 Filed on 12/01/20 in TXSD Page 2 of 3
     Case 4:20-cv-01369 Document 52 Filed on 12/01/20 in TXSD Page 3 of 3




                            CERTIFICATE OF CONFERENCE
       I hereby certify that I have conferred with counsel for Harris County concerning the
foregoing motion, shared a copy of same (and the proposed order) before filing it, and that Harris
County agrees therewith.

                                                                      /s/ William Pieratt Demond
                                                                         William Pieratt Demond


                                CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing document has been served
upon Defendants’ counsel via email.

                                                                      /s/ William Pieratt Demond
                                                                         William Pieratt Demond




                                                3
